The opinion of the court was delivered by
PiERPOiNT, C. J.
The only question for our consideration in this case, is whether the defendant was properly admitted as a witness in his own favor, the plaintiff’s intestate, Henry H. Barrows, being dead. . In section 24 of chapter 36 of the General .Statutes it is provided, “ that in all actions, except actions on book account, where one of the original parties to the contract or cause of action in issue and on trial, is dead, or is shown to the court to be insane, the other party shall not be admitted to testify in his own favor.”
The action is ejectment. The cause of action alleged is the eviction of the plaintiff’s intestate, by the defendant, from the premises in question. Neither party on trial showed a paper title to the premises. The plaintiff put in evidence deeds to said Barrows, showing color of title, together with testimony tending to show that the defendant, in the lifetime of Barrows, had recognized said Barrows’s title, and occupied under and in subjection to it, so that the defendant’s possession inured to the benefit of said Barrows. This the defendant denied, claiming that his entire possession was adverse and under a claim of title in himself, and this seems to have been the only point litigated upon the trial.
Said Barrows and the defendant were the only parties to the -cause of action in issue and on trial, and were the parties to the agreement claimed by the plaintiff, if any was made. Barrows being dead, the case comes clearly within the letter of the -statute that excludes the survivor from being a witness.
The county court held that, as the estate and legal representatives of Barrows were not interested in the suit, and in no way to be affected by the result of it, the defendant was a competent witness, and admitted him to testify.
The case shows that, after the death of said Barrows and before the -plaintiff, Hollister, took administration on his estate, the widow and son (the son being the only heir of the deceased) *160quitclaimed the premises in question to said Hollister. The defendant being in possession, claiming title at the time of this conveyance, the deed, under our statute, was inoperative as to him; so-that any action brought against the defendant to settle the title, must be brought in the name of the administrator of said Barrows’s estate; and this action is so brought, and a judgment in favor of the plaintiff would inure to the benefit of Hollister alone.
The court below seem to have proceeded upon the ground that the beneficial operation of this statute is to be limited to cases-where the estate or the legal representatives of the deceased: party are in interest. The statute does not in terms so limit it.. Its language is broad enough to embrace a case like the present. If the legislature had intended so to limit it, the addition of a few words would have accomplished that end. Is there anything in the case or in the general operation of the statute, that requires the court, in view of the ends of justice or of sound public policy, to limit it by construction ?
The suit is brought in the name of the administrator to estabT-lish the title of the deceased party for the benefit of the grantee-of the heirs to the estate.
Is there any reason why the benefit of this statute should be-given to the heirs of the estate, and denied to their- grantee, the-action being in the same form ? The object of the statute was to guard against the danger of false testimony by the survivor. The danger is just as great in one case as in the other. The-grantee or assignee of the deceased party or his representatives is not supposed to know any more of the nature of the transaction between the original parties than do the heirs or administrator of the deceased party. Ordinarily, he knows less.. The rights of the assignee are just as sacred in the eye of the law, as the rights of the heirs. The protection of the statute is just as necessary in one case as in the other, and no evil can result from its-application in one case, that will not follow its application in the-other. Suppose the administrator of an estate, in course of its settlement, sells a note belonging to the estate, that is not negotiable, or suppose such a note to have been sold in the lifetime of the deceased, and the purchaser brings an action in the name of' *161the administrator, as he must to enforce'payment. . Can the-mater come in, and defeat the action by his ownlestimony of what transpired between him and the payee-of the note; in- his .lifetime ? We think not;
The statute makes the death of one party to- the.'caüse of action in issue the ground of excluding-the survivor¿ and not the fact that the estate of the deceased party has an interest in the result of the suit.
Judgment reversed, and case remanded.